Opinion by
Beaver, J.,
The defendant was charged in an indictment with three several offenses, fully described in the charge to the jury of the trial judge in the court below. He was acquitted of the offenses charged in the first and second counts and convicted of the third, under the provisions of section 1 of the Act of May 28, 1885, P. L. 27.
We have a number of assignments of error, the most of them relating to the admission and rejection of evidence.
The first, second and third specifications are not assigned in accordance with our rule XVI. The rulings of the court on the several offers are not quoted, as required. Independently of this, however, we see nothing in the assignments requiring comment or any interference on our part.
The fourth, fifth and sixth assignments relate to the refusal of the court to arrest judgment, for the reasons therein assigned. .
The act of 1885, above referred to, was not, in our opinion, repealed by the act of May 19,1887, P. L. 128 in and by which section 91 of the Crimes Act of March 31,1860, P. L. 382 was amended. There is no repealing clause in this act of 1887 and there is nothing therein inconsistent with the provisions of the first section of the act of 1885 above referred to.
*16There is nothing inconsistent between the offense charged in the first count of the indictment, upon which the defendant was acquitted and that charged in the third count, upon which he was convicted, and the acquittal upon the one did not necessarily, directly or by implication, render a conviction upon the other impossible, under the evidence.
We are entirely satisfied with the charge of the court, specially complained of in the seventh assignment of error, in regard to the meaning of the word “ talcing,” which constitutes the gravamen of the offense of which he was convicted. The word “ take,” in popular phrase, has over 100 different applications. A fortress may be taken by force, and that is the usual significance of the word, but its taking will be none the less complete if by craft or strategy; so in the use of the word in the act of assembly under consideration, the taking may be by force and against the will of the person taken, but, as the court below very correctly, as we think, states, the taking may be by artifice, cajolery, craft, persuasion or promises, or by the purely voluntary surrender of the person taken. The meaning of the statute was clearly defined by the court in its charge. The rights of the defendant were fully protected. The case was laboriously tried and the charge to the jury clear, full and unbiased.
On a review of the whole case, we see nothing erroneous of which the defendant can justly complain.
Judgment affirmed and the record remitted to the court below to the end that the sentence of the court may be enforced.